Order entered August 8, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00710-CV
                             No. 05-22-00711-CV
                  IN RE ALEJANDRINA LOPEZ, Relator

         Original Proceeding from the 301st Judicial District Court
                           Dallas County, Texas
          Trial Court Cause Nos. DF-21-11690 and DF-22-04960

                                   ORDER
              Before Justices Osborne, Partida-Kipness, and Smith

     Based on the Court’s opinion of this date, we STRIKE relator’s Amended

Petition for Writ of Mandamus and Brief in Support Thereof, including the

Appendix thereto, and DISMISS these proceedings.


                                          /s/   CRAIG SMITH
                                                JUSTICE